IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON



STATE OF TENNESSEE,                       )
                                          )
       Appellee,                          ) C. C. A. NO. 02C01-9707-CC-00241
                                          )
vs.                                       ) CROCKETT COUNTY
                                          )
DANNY D. ANDERSON,

       Appellant.
                                          ) Nos. 1932-34
                                          )
                                          )
                                                                   FILED
                                                                   January 13, 1998

                                                                  Cecil Crowson, Jr.
                                        ORDER                      Appellate C ourt Clerk




              This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court by

order rather than formal opinion. The appellant pled guilty on October 9, 1984, to

forgery and passing forged papers, third degree burglary and grand larceny, and grand

larceny and receiving and concealing stolen property. The appellant received an

effective sentence of four years. The appellant did not appeal these convictions. On

April 28, 1997, the appellant filed motions in the trial court to expunge the record of

these convictions. The trial court dismissed the motions without a hearing.



              On appeal, the appellant argues that the expungement of these

convictions is required because this Court previously held that these convictions were

improperly used to enhance subsequent convictions when the record on appeal was

inadequate to determine whether counsel was present at the time the appellant entered

these prior guilty pleas. State v. Danny Anderson, No. 1 (Tenn. Crim. App., at Jackson,

Aug. 27, 1986). Contrary to the appellant’s argument, however, the Court did not hold

that these prior convictions were invalid. The appellant is apparently concerned that

these prior convictions may improperly be used for future enhancement purposes.



              The statutes of this state provide for the expungement of criminal records

only in limited circumstances. See e.g. T.C.A. §§ 40-15-105 (relating to pretrial
diversion), 40-32-101 (relating to dismissal or acquittal), and 40-35-313 (relating to

probation). We have failed to find any authority allowing the courts of this state to

expunge the record of a valid criminal conviction. Nor has the appellant cited to any

authority to support his position. See Rule 10, Rules of the Court of Criminal Appeals.



              Having reviewed the record on appeal, including the appellant’s brief, we

find that the trial court properly dismissed the appellant’s motions to expunge the record

of his prior convictions. Accordingly, it is hereby ORDERED that the judgment of the

trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal

Appeals.



              Enter, this the ___ day of January, 1998.




                                   ______________________________
                                   PAUL G. SUMMERS, JUDGE



                                   ______________________________
                                   JOE B. JONES, PRESIDING JUDGE



                                   ______________________________
                                   DAVID G. HAYES, JUDGE




                                             2